
	

113 HR 2760 IH: Panama Canal and Pan-Pacific Exhibition Centennial Celebration Act
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2760
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Ms. Pelosi (for
			 herself, Ms. Eshoo,
			 Mr. Huffman,
			 Ms. Lee of California,
			 Ms. Lofgren,
			 Mr. George Miller of California,
			 Mrs. Napolitano,
			 Ms. Roybal-Allard,
			 Ms. Speier,
			 Mr. Swalwell of California, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the centennial of the Panama-Pacific International Exposition
		  and the Panama Canal, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Panama Canal and Pan-Pacific
			 Exhibition Centennial Celebration Act.
		2.FindingsThe Congress finds the following:
			(1)The Panama Canal,
			 which cuts across the Isthmus of Panama, was built between 1890 and 1914. It
			 was the world’s greatest engineering feat of its time and required a labor
			 force of almost 40,000.
			(2)President Theodore
			 Roosevelt, recognizing the value of a canal, led the United States in buying
			 the equipment and concession to build the canal for $40 million, and championed
			 the effort that overcame malaria and immense logistical problems. The Canal
			 opened on August 15, 1914—401 years after Spanish explorer Vasco Nuñez de
			 Balboa first crossed Panama.
			(3)Stretching 51
			 miles, the Panama Canal connected the Atlantic Ocean and the Pacific Ocean,
			 saving sailors a dangerous 8,000-mile journey around Cape Horn and through the
			 Straits of Magellan, and cutting in half the time previously required to sail
			 between the oceans.
			(4)The 1915
			 Panama-Pacific International Exposition was a world’s fair held in San
			 Francisco, California. The Exposition ran from February 20 until December 4,
			 1915.
			(5)The Exposition
			 commemorated the completion of the Panama Canal and the 400th anniversary of
			 the discovery of the Pacific Ocean by Balboa.
			(6)Congress
			 authorized the United States Mint to issue five different coins dated 1915 in
			 connection with the Panama-Pacific International Exposition. The coins
			 represent a high-water mark for American commemorative coins. Produced at the
			 San Francisco Mint, these were the first United States commemorative coins to
			 bear the motto In God We Trust, and included the silver
			 Panama-Pacific half dollar and four gold coins in denominations of one dollar,
			 21/2 dollars, a 50-dollar round coin, and a unique
			 50-dollar octagonal coin.
			(7)The octagonal $50
			 gold piece was the largest coin authorized by Congress, and the first minted
			 since 1852 in a shape other than round.
			(8)The United States
			 should mark the centennial of this important event in San Francisco and the
			 monumental achievement of the opening of the Panama Canal.
			(9)The proceeds from
			 the surcharge on the sale of such commemorative coins will assist in supporting
			 the educational programs of the San Francisco Museum and Historical
			 Society.
			3.Coin
			 specifications
			(a)DenominationsThe
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins,
			 notwithstanding section 5112(a) of title 31, United States Code:
				(1)$5 octagonal
			 gold coinsNot more than 75,000 $5 coins, which shall—
					(A)be octagonal in
			 shape;
					(B)weigh 8.359
			 grams;
					(C)have a distance
			 between two opposing vertices of 0.850 inches; and
					(D)contain 90 percent
			 gold and 10 percent alloy.
					(2)$5 round gold
			 coinsNot more than 75,000 $5 coins, which shall—
					(A)be round in
			 shape;
					(B)weigh 8.359
			 grams;
					(C)have a diameter of
			 0.850 inches; and
					(D)contain 90 percent
			 gold and 10 percent alloy.
					(3)Two and one-half
			 dollar gold coinsNot more than 50,000 two and one-half dollar
			 coins, which shall—
					(A)weigh 4.18
			 grams;
					(B)have a diameter of
			 0.7087 inches; and
					(C)contain 90 percent
			 gold and 10 percent copper.
					(4)$1 gold
			 coinsNot more than 50,000 $1 coins, which shall—
					(A)weigh 1.67
			 grams;
					(B)have a diameter of
			 0.5906 inches; and
					(C)contain 90 percent
			 gold and 10 percent copper.
					(5)Half dollar
			 silver coinsNot more than 250,000 half dollar coins, which
			 shall—
					(A)weigh 12.5
			 grams;
					(B)have a diameter of
			 1.2047 inches; and
					(C)contain .999 fine
			 silver.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act should be
			 close likenesses of the five coins issued by the San Francisco Mint at the
			 opening of the Pan-Pacific Exposition.
				(2)Specific design
			 requirements
					(A)$5 gold
			 coinsThe $5 octagonal gold coins minted under this Act and the
			 $5 round gold coins minted under this Act shall be a close likeness of the
			 octagonal Panama-Pacific Exposition $50 gold coin and the round Panama-Pacific
			 Exposition $50 gold coin, respectively. Such coins—
						(i)shall have an
			 obverse depicting the head of the goddess Minerva, with a Corinthian-style
			 helmet, enclosed in a ring of beads;
						(ii)with a
			 reverse—
							(I)depicting an owl
			 perched on a pine bough complete with four pine cones and multiple sprigs of
			 pine needles surrounded by the same ring of beads depicted on the obverse;
			 and
							(II)depicting,
			 outside this ring, the inscriptions PANAMA-PACIFIC EXPOSITION
			 and SAN FRANCISCO in a single line of text circling the entire
			 rim, with the words separated by dots; and
							(iii)with respect to
			 the octagonal coin, such coin shall also have an obverse and reverse that
			 depicts, in the eight angles of the vertices, eight stylized dolphins that form
			 an outer circle.
						(B)Two and one-half
			 dollar gold coinsThe two and one-half dollar gold coins minted
			 under this Act shall be a close likeness of the Panama-Pacific Exposition two
			 and one-half dollar gold coin, and—
						(i)the
			 obverse shall bear the Greek goddess Columbia riding sidesaddle on the back of
			 a Greek mythological hippocampus seahorse, with a caduceus in her left hand;
			 and
						(ii)the
			 reverse shall bear an eagle perched on a plaque that is inscribed E
			 Pluribus Unum and United States of America.
						(C)$1 gold
			 coinsThe $1 gold coin minted under this Act shall be a close
			 likeness of the Panama-Pacific Exposition $1 gold coin, and—
						(i)the
			 obverse shall bear the profile of a man wearing a cap which is intended to
			 depict a laborer who worked on the construction of the Panama Canal; and
						(ii)the
			 reverse shall bear the image of two dolphins symbolizing the meeting of the two
			 oceans, with the inscriptions PANAMA PACIFIC EXPOSITION and
			 SAN FRANCISCO.
						(D)Half dollar
			 silver coinsThe half dollar silver coins minted under this Act
			 shall be designed—
						(i)to
			 be a close likeness of the 1915 Panama Pacific Exposition half dollar
			 coin;
						(ii)with an obverse
			 depicting Columbia scattering flowers from a cornucopia held by a small child
			 towards a sunset on the Golden Gate (prior to the construction of the now
			 famous bridge), which was designed by the Mint’s then-Chief Engraver, Charles
			 Barber; and
						(iii)with a reverse
			 depicting an eagle resting on the union shield with an oak branch to its left,
			 for stability and strength, and an olive branch to its right, for peace,
			 credited to Barber’s assistant George T. Morgan, designer of the Morgan
			 dollar.
						(3)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year—
						(i)depicted in Roman
			 numerals (MMXVII), in the case of the $5 and half dollar coins;
			 and
						(ii)2017,
			 in the case of the $1 coins and the two and one-half dollar gold coins;
			 and
						(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Circulating
			 coin
			(a)In
			 generalThe Secretary may issue circulating clad half dollar
			 coins, as described under section 5112 of title 31, United States Code, in the
			 same design as described for the half dollar silver coins under section
			 4(a)(2)(D).
			(b)LimitationIf
			 the Secretary issues such circulating half dollar coins, the Secretary—
				(1)may issue them in
			 no more than 5 consecutive calendar years, beginning in calendar year 2017;
			 and
				(2)shall ensure that,
			 of the total number of half dollar coins issued in any such calendar year, not
			 more than half of such coins are made up of the half dollar coins issued
			 pursuant to this section.
				6.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act,
			 other than coins described under section 5, only during the 1-year period
			 beginning on January 1, 2017.
			7.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act, other than coins described
			 under section 5, shall be sold by the Secretary at a price equal to the sum
			 of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 8(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act, other than coins described under section 5, at a reasonable
			 discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act, other than coins described under section 5, before the
			 issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				8.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act, other than
			 coins described under section 5, shall include a surcharge of—
				(1)$35 per coin for
			 the $5 coins;
				(2)$20 per coin for
			 the two and one-half dollar coin;
				(3)$15 per coin for
			 the $1 coin; and
				(4)$10 per coin for
			 the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f)(1) of title 31, United States Code, all surcharges received
			 by the Secretary from the sale of coins issued under this Act, other than coins
			 described under section 5, shall be promptly paid by the Secretary to the San
			 Francisco Museum and Historical Society for the design and construction of
			 appropriate exhibitions in the San Francisco Museum and Historical Society,
			 including the necessary adaptive reuse of the Old Mint, commemorating the
			 Panama-Pacific International Exposition, as well as the development of
			 appropriate exhibitions at the Palace of Fine Arts on the grounds of the former
			 Panama-Pacific International Exposition.
			(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of each of the organizations referred
			 to in subsection (b) as may be related to the expenditures of amounts paid
			 under such subsection.
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act, other than coins described under section 5, of any coin during a
			 calendar year if, as of the time of such issuance, the issuance of such coin
			 would result in the number of commemorative coin programs issued during such
			 year to exceed the annual 2 commemorative coin program issuance limitation
			 under section 5112(m)(1) of title 31, United States Code (as in effect on the
			 date of the enactment of this Act). The Secretary of the Treasury may issue
			 guidance to carry out this subsection.
			
